DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed February 1, 2022 has been entered. Claims 1, 16, 18, 20, 23, 26, 29 have been amended. Claims 1-30 remain pending in this application. The amendments to the Specification and Claims have overcome the objections and the rejections under 35 U.S.C. § 112(b) previously submitted in the Non-Final Office action mailed November 10, 2021.

Claim Objections
Claim 29 is objected to because of the following informalities: “measurment” should instead read “measurement”.  Appropriate correction is required.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 8-10, 19, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/197116, cited by Applicant in the IDS submitted June 16, 2020, hereinafter Heikenfeld ‘116.
Regarding claims 1 and 2, Heikenfeld ‘116 teaches a sweat sensing device (200, Fig. 2, paragraphs 35-37) capable of directly measuring sweat flow rate comprising: 
at least one thermal flow rate sensor for measuring a sweat flow rate (“wicking component 230 may also include a thermal flow meter to measure sweat rate,” paragraph 37); 
at least one analyte sensor for measuring a characteristic of an analyte in sweat (electrochemical aptamer sensors 224, 225, 226); and 
a microfluidic component (wicking components 230, 233) comprising a fluid pathway for conveying at least one sweat sample into fluid communication with the at least one flow rate sensor, the at least one analyte sensor, or both the at least one flow rate sensor and the at least one analyte sensor, 
wherein the pathway has a first portion for collecting a sample (the portion of wicking volume reducing component 230 coupled to the skin comprises a first portion; “wicking volume reducing component 230 then wicks stimulated sweat off the skin surface,” paragraph 37) and a second portion (the portion of wicking volume reducing component 230 not coupled to the skin and wicking component 233 comprise a second portion of the fluid pathway) adjacent the at least one flow rate sensor and the at least one analyte sensor (Fig. 2 shows the analyte sensor adjacent to wicking component 233; although the thermal flow sensor is not shown, under the broadest reasonable interpretation, the second portion is considered adjacent to the flow rate sensor since the flow rate sensor is within the fluid pathway and near the second portion), 
wherein the second portion has a volume-reduced pathway relative to the first portion (component 230 is a volume reducing component; furthermore, portions of the wicking components 230 and 233 not adjacent to the skin are shown to have a smaller height, Fig. 2).  
Regarding claim 3, Heikenfeld ‘116 teaches the microfluidic component comprises a closed channel (Fig. 2 shows the components 230, 233 are contained within device 200 between textile covering 204 and substrate 210).
Regarding claim 5, Heikenfeld ‘116 teaches the microfluidic component includes a wicking material in contact with the at least one flow rate sensor (“wicking component 230 may also include a thermal flow meter to measure sweat rate,” paragraph 37).  
Regarding claim 6, Heikenfeld ‘116 teaches the fluid pathway comprises wicking components 230 and 233. “Wicking” would imply that the materials forming the fluid pathway draw fluid through capillary action. Since Heikenfeld ‘116 does not disclose that the components 230, 233 require other materials, the wicking material should inherently be configured to be fully wetted through capillary action during sensing.
Regarding claims 8 and 10, Heikenfeld ‘116 teaches the microfluidic component further comprises a wicking pump (osmosis pumping material 236 and wicking pumping material 238).
Regarding claim 9, Heikenfeld ‘116 teaches the pump transports sweat across at least one of the at least one flow rate sensor and the at least one analyte sensor (“wicking material 238 absorbs the sweat sample and at least partially drives sweat sample flow through the device,” paragraph 37).  
Regarding claim 19, Heikenfeld ‘116 teaches the device includes a housing (textile cover 204 and substrate 210) and the microfluidic component (wicking volume reducing component 230 and wicking or microfluidic component 233) is in the housing (Fig. 2), wherein the microfluidic component includes a first wicking material configured to bring sweat into contact with the at least one flow rate sensor and the at least analyte sensor and a pump (wicking pumping material 238) in fluid communication with the first wicking material (Fig. 2).  
Regarding claim 21 and 22, Heikenfeld 116’ teaches that the wicking pumping material 238 at least partially drives sweat sample flow through the device (paragraph 37), so the pump must inherently be comprised of a second wicking material that has a greater wicking capacity than the wicking capacity of the first wicking material such that sweat is drawn through the microfluidic components 230, 233 to the pumping material 238.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Heikenfeld ‘116 as applied to claims 1 and 3 above, and further in view of WO 2017/070640, cited by Applicant in the IDS dated June 16, 2020 and hereinafter Heikenfeld ‘640, and in view of US 2006/0257993, hereinafter McDevitt.
While Heikenfeld ‘116 indicates sweat sample flow is preferably in one direction (sweat is drawn from the skin to wicking pumping material 238, paragraph 37), Heikenfeld ‘116 does not explicitly state that reversed flow is prevented nor discloses specific devices or materials for maintaining unidirectional flow other than the pump 238 which drives flow through the fluid pathway.
Heikenfeld ’640 teaches an analogous sweat sensing device that wicks a sweat sample past sensors (Fig. 3A, sweat 16 flows through microchannel 380 across sensors 320a, 320b). Heikenfeld ‘640 also teaches that backflow will contaminate the sample and reduce reliability of measurements (paragraph 45), and a valve can be used to regulate the introduction of sweat into the device (paragraph 63). McDevitt teaches an analogous analyte detection device suitable for point of care diagnostics and that can be used to analyze sweat (Abstract, paragraph 221). Although McDevitt’s preferred embodiment is invasive for analyzing blood (Fig. 31C-31D), one would recognize that the aspects of fluid transport and analysis within the sample cartridge taught by McDevitt would be applicable to other microfluidic devices. McDevitt teaches that valves configured for microfluidic channels can control the direction of flow (paragraph 405, Figs. 63, 66). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to include a valve in the closed channel for maintaining a unidirectional flow of sweat across the at least one flow rate sensor. One would be motivated to include a component to control flow direction because Heikenfeld ‘640 teaches that backflow of a sweat sample can lead to measurement inaccuracy across analyte sensors, and McDevitt teaches that a valve can control flow direction in a closed channel, thus providing a solution for preventing backflow.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Heikenfeld ‘116 as applied to claim 8 above, and further in view of WO 2017/218878, hereinafter Rogers
Heikenfeld ‘116 only indicates that a sweat sample is drawn into wicking pumping material 238 and does not disclose that the pump has a certain volume capacity. Rogers teaches an analogous wearable sweat collecting device that is used to measure sweat rate, sweat volume, and sweat analytes (paragraph 6). Rogers further teaches that the biofluid collection structure can have a volume of 1 µL to 1mL (“the biofluid collection structure…is characterized by a volume selected over the range of 1000 µm³ - 1000 mm³,” paragraph 30), and that the size of the device can be modified to meet design requirements (“the channel also needs to consider the total volume of sweat that can be captured and the overall size of the device…these optimizations led to the overall design,” paragraph 119; “the volume of the chamber can also be defined to meet requirements,” paragraph 170)
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wicking pumping material 238 such that it has a capacity greater than 1 uL or 1 mL. One would be motivated to do because Rogers indicates that volumes in a range of 1 µL to 1mL can be useful for sweat sensing, and since Heikenfeld ‘116 doesn’t indicate a particular volume, it would be obvious to try the different sweat volume capacities indicated in the art. Furthermore, because Rogers teaches that volume of the device can be optimized to meet design and sensing requirements, it would be obvious to use a sweat capacity greater than 1mL if one determined that such a volume was necessary for their design requirements.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Heikenfeld ‘116 as applied to claim 1 above, and further in view of Heikenfeld ‘640.
Heikenfeld ‘116 indicates sweat sample flow is preferably in one direction (sweat is drawn from the skin to wicking pumping material 238, paragraph 37; it is desired that the analyte sensors are continually refreshed with new sweat, paragraph 73), and a thermal flow meter should inherently be able to measure a direction of flow, as evidenced by Elwenspoek (“Thermal Flow Micro Sensors”, 1999; pg. 424, paragraphs 1 and 6 recognize that calorimetric flow sensors and anemometer type flow sensors can measure a direction of flow; see also Fig. 11). However; Heikenfeld ‘116 does not explicitly state that the device recognizes when flow stops or reverses. Heikenfeld ‘640 teaches an analogous sweat sensor and teaches that when the flow velocity is too low or reversed, the sweat sample will be contaminated and the measurement reliability will be reduced (paragraph 45).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Heikenfeld ‘116 such that the processing components recognize flow reversal based on the thermal flow meter signal. One would be motivated to do so because Heikenfeld ‘640 teaches that flow velocity that is too low or is reversed will reduce the reliability of measurements, thus by monitoring the thermal flow meter signal one would be able to identify when the measurements are not reliable. Furthermore, in regards to claim 30, Heikenfeld ‘640 suggests that there is a flow rate threshold in the first direction under which flow rates would be inaccurate (“flow velocity or pressure will become too low,” paragraph 45). One also would recognize that a flow rate greater than a threshold of 0 and in the reverse direction would indicate the flow rate has reversed.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Heikenfeld ‘116 as applied to claim 1 above, and further in view of EP 3242112, cited by Applicant in the IDS dated June 16, 2020 and hereinafter Schmid.
Heikenfeld ‘116 does not explicitly disclose that the microfluidic components of the device are replaceable; however, Heikenfeld ‘116 does indicate that the device contains disposable and reusable portions (paragraph 39). Schmid teaches an analogous wearable sweat rate measuring device (Abstract, paragraph 55, Fig. 1). Schmid teaches that the sensor 1 comprises a surface 3 including capillary channels to receive liquid and that surface 3 should be replaced when it is saturated with sweat solutes such that it no longer functions correctly (paragraph 24).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Heikenfeld ‘116 such that the microfluidic wicking components of the device adjacent to the sensors are replaced when they are saturated with sweat solutes, as taught by Schmid. Heikenfeld ‘116 teaches that analytes become concentrated in the fluid pathway (“The analytes will be concentrated as water and small sweat solutes are transported through the forward osmosis membrane 234 and out of the sweat sample,” paragraph 37), and Schmid teaches that analyte saturation can foul the flow sensor measurements. Thus, one may be motivated to replace saturated microfluidic components of the device in addition to the disclosed disposable portions such that accurate flow sensor functioning is assured.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Heikenfeld ‘116 as applied to claim 19 above, and further in view of Schmid and in view of US 2009/0182216, hereinafter Roushey, III.
Heikenfeld ‘116 does not explicitly disclose that the microfluidic components of the device are replaceable; however, Heikenfeld ‘116 does indicate that the device contains disposable and reusable portions (paragraph 39). Schmid teaches an analogous wearable sweat rate measuring device (Abstract, paragraph 55, Fig. 1). Schmid teaches that the sensor 1 comprises a surface 3 including capillary channels to receive liquid and that surface 3 should be replaced when it is saturated with sweat solutes such that it no longer functions correctly (paragraph 24). Roushey, III teaches an analogous wearable sensing device that analyzes sweat (Abstract, Fig. 6). Roushey, III teaches that the sensing device includes a disposable cartridge 98 which snaps into a housing 1 (Figs. 2A-2B, 6; paragraph 23).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Heikenfeld ‘116 such that the microfluidic wicking components of the device adjacent to the sensors are replaced when they are saturated with sweat solutes, as taught by Schmid. Heikenfeld ‘116 teaches that analytes become concentrated in the fluid pathway (“The analytes will be concentrated as water and small sweat solutes are transported through the forward osmosis membrane 234 and out of the sweat sample,” paragraph 37), and Schmid teaches that analyte saturation can foul the flow sensor measurements. Thus, one may be motivated to replace saturated microfluidic components of the device in addition to the disclosed disposable portions such that accurate flow sensor functioning is assured. 
Furthermore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Heikenfeld ‘116 and Schmid such that disposable components can snap or latch into place in the housing, as taught by Roushey, III.  Since neither Heikenfeld ‘116 nor Schmid demonstrate how the disposable components may be replaced within their respective housings, one would be motivated to look at other arrangements within the art, such as the disposable cartridge structure taught by Roushey, III that can snap into place within the housing.

Allowable Subject Matter
Claims 16-18 and 23-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 16-18 are allowable for the reasons of record.
Regarding claim 23, the prior art of record does not teach or suggest, in combination with all other claim elements, measuring system noise unrelated to the movement of sweat using at least one reference flow sensor, and processing the flow rate measurement and the system noise measurement to determine a sweat flow rate in the device. Claims 24-30 are allowable by virtue of their dependency on claim 23.

Response to Arguments
Applicant's arguments filed February 1, 2022 with regards to the rejection of claims 1-3, 5-6, 8-10, 19, and 21-22 under 35 USC 102(a)(1) have been fully considered but they are not persuasive. 
	Applicant alleges that “By referring to the separate components 230 and 233 of Heikenfeld ‘116, Examiner highlights a structural difference between the prior art and claim 1, namely that Heikenfeld ‘116 does not teach or suggest a single microfluidic component that includes the first and second portions of the fluid pathway as required by claim 1” (Remarks, pg. 29). Applicant further alleges that “there is no teaching or suggestion within Heikenfeld ‘116 that ‘the second portion [is] adjacent the at least one flow rate sensor’ as required by claim 1” (Remarks, pg. 29-30).
	Contrary to Applicant’s allegation, the claimed recitation of “a microfluidic component” does not necessarily require that the microfluidic component be made of an integral, single component. Furthermore, Applicant’s specification does not specifically indicate that a microfluidic component only includes single channels or a single, integrally formed component. Heikenfeld ‘116 teaches sweat travels through both components 230 and 233, and so Heikenfeld ‘116 teaches a microfluidic component comprising a fluid pathway formed from components 230 and 233. Examiner further notes that sensors 222, 223 placed downstream of component 230 could also be interpreted as analyte sensors for measuring Na+, K+, and Cl- ions (paragraph 37), although this is not the teaching relied on in the above rejection.
	Regarding the claim limitation of “the second portion adjacent the at least one flow rate sensor,” Heikenfeld ‘116 discloses the flow rate sensor is disposed in wicking component 230. Although, Heikenfeld ‘116 does not explicitly depict the placement of the flow rate sensor along wicking component 230, one of ordinary skill in the art would recognize that sweat must first be collected in order to perform a measurement, and Heikenfeld ‘116 indicates that the sensing operations are performed after wicking sweat off of the skin surface (“the device could operate as follows…wicking volume reducing component 230 then wicks stimulated sweat off the skin surface and carries the sweat sample to at least one sensor(s) 222, 223 which would measure Na+, K+, or Cl-. Wicking component 230 may also include a thermal flow meter to measure sweat rate. Wicking component 233 then transports…,” paragraph 37). Furthermore, even if one were to place a flow rate sensor at the sampling portion of wicking component 230 that is against the skin, the flow rate sensor is still adjacent to the volume reduced second portion because “adjacent” does not require that the second portion be in direct contact with the flow rate sensor. Examiner’s earlier indication of “broadest reasonable interpretation” in regards to this limitation was referring to how “adjacent” can simply mean being near or in the vicinity of another component.
	Regarding the rejections of the dependent claims 4, 7, 11-15, and 20 under 35 USC 103, Applicant relies on the same argument. Applicant’s arguments were not found persuasive and the rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Heikenfeld et al. (US 2018/0020981) teaches a modular, wearable sweat sensing device (Abstract). In one embodiment, the device includes a wicking volume reducing component 310, an analyte sensor, and a thermal flow rate sensor (“at least one sensor for Na.sup.+ or Cl.sup.-…and at least sweat rate sensor, e.g, a thermal flow rate sensor,” paragraph 46) downstream the sampling portion of component 310 against the skin (Fig. 3A).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Thursday 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ALICE LING ZOU/Examiner, Art Unit 3791